Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to an actuation arrangement, classified in F02K1/763.
II. Claims 9-18, drawn to a thrust reverser, classified in F02K1/60.
III. Claim 19-20, drawn to a method, classified in F02K1/76
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a bell crank, first link, and second link, the bell crank configured to move a deployable fairing between a first position and a second position in response to a reverser door rotating with respect to the frame.  The subcombination has separate utility such as an actuation system for a different type of thrust reverser.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in 
Inventions I and II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, specifically an apparatus that does not comprise a bell crank configured to be pivotally coupled to a frame of the thrust reverser; a first link; and a second link, or the deployable fairing is configured to move away from a central axis of the thrust reverser to provide clearance for the reverser door to rotate into a deployed position.
This application contains claims directed to the following patentably distinct species:
Species 1: Fig 2A-2B
Species 2: Figure 3A-3B
The species are independent or distinct because they each present distinct arrangements of the linkages and actuation mechanism of the deployable fairing. In addition, these species are not obvious variants of each other based on the current record.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant’s election without traverse of claims 1-8 and Fig 2B-2D in a telephone call with Attorney Nigro on 8/3/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3863867 (Souslin).
Regarding claim 1, Souslin teaches an actuation arrangement for a thrust reverser (Fig 7, col 9 l. 23-col 10 l. 14), comprising: a bell crank configured to be pivotally coupled to a frame of the thrust reverser (bell crank 118 pivotally coupled to a frame at pivot point 120; frame is the static structure that bell crank 118 couples to, which may be part of the nacelle); a first link (first link extending between and connecting points 126 and 132); and a second 
Regarding claim 2-6, 8, Souslin teaches wherein a first end of the first link is configured to be pivotally coupled to a first pivot point of the bell crank (first end of the first link, annotated below, is pivotally coupled to the bell crank at first pivot point 126) and a second end of the first link is configured to be pivotally coupled to a hinge member (second end of the first link is pivotally coupled to a hinge member – annotated below), wherein the reverser door is pivotally coupled to the frame via the hinge member (see annotated figure below; hinge member may include the pivots 132; reverser door pivots about 132 relative to the frame), wherein a first end of the second link is configured to be pivotally coupled to a second pivot point of the bell crank and a second end of the second link is configured to be pivotally coupled to the deployable fairing (first end of second link 112 pivotally coupled to bell crank at second pivot point 116; second end of the second link is pivotally coupled to the deployable fairing 106 at pivot point 114), a hinge (120), the bell crank configured to rotate about the hinge (col 9 l. 23-col 10 l. 14), wherein the bell crank is configured to be pivotally coupled to the frame via the hinge (col 9 l. 23-col 10 l. 14), wherein the bell crank is configured to move the deployable fairing between the first position and the second position, via the second link, in response to the bell crank being rotated via the first link (col 9 l. 23-col 10 l. 14; .

    PNG
    media_image1.png
    505
    686
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741